                               Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 1 of 78

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                 Southern District of Texas

 Case number (If known):                              Chapter you are filing under:
                                                      ✔
                                                      ❑         Chapter 7
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ❑         Chapter 13                                                                           ❑Check if this is an
                                                                                                                                                          amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                    12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your               William                                                          Debra
       government-issued picture                   First name                                                       First name
       identification (for example, your           Randall                                                           Ann
       driver’s license or passport).              Middle name                                                      Middle name

       Bring your picture identification to        Hill                                                              Hill
       your meeting with the trustee.              Last name                                                        Last name


                                                   Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
       in the last 8 years
                                                   First name                                                       First name
       Include your married or maiden
       names.                                      Middle name                                                      Middle name


                                                   Last name                                                        Last name




                                                   First name                                                       First name


                                                   Middle name                                                      Middle name


                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 4        5       5   9                                xxx - xx - 7         8       5    2
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number                       9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                            Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 2 of 78

 Debtor 1            William             Randall                      Hill
 Debtor 2            Debra               Ann                          Hill                                               Case number (if known)
                     First Name          Middle Name                  Last Name


                                          About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification
                                          ✔I have not used any business names or EINs.
                                          ❑                                                                   ✔I have not used any business names or EINs.
                                                                                                              ❑
       Numbers (EIN) you have used
       in the last 8 years
                                          Business name                                                       Business name
       Include trade names and doing
       business as names
                                          Business name                                                       Business name


                                                       -                                                                   -
                                          EIN                                                                 EIN


                                                       -                                                                   -
                                          EIN                                                                 EIN




                                                                                                              If Debtor 2 lives at a different address:
  5.   Where you live
                                          11025 Larkwood Dr Apt 2024
                                          Number             Street                                           Number            Street




                                          Houston, TX 77096-5546
                                          City                                     State     ZIP Code         City                                     State     ZIP Code

                                          Harris
                                          County                                                              County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from the one
                                          it in here. Note that the court will send any notices to you at above, fill it in here. Note that the court will send any notices
                                          this mailing address.                                           to you at this mailing address.


                                          Number             Street                                           Number            Street



                                          P.O. Box                                                            P.O. Box



                                          City                                     State     ZIP Code         City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                          Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have   ✔
                                                                                                              ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 2
                           Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 3 of 78

 Debtor 1            William             Randall                  Hill
 Debtor 2            Debra               Ann                      Hill                                                 Case number (if known)
                    First Name           Middle Name                 Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


                                         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
  7.   The chapter of the Bankruptcy     (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
       Code you are choosing to file
       under
                                         ✔
                                         ❑     Chapter 7
                                         ❑     Chapter 11
                                         ❑     Chapter 12
                                         ❑     Chapter 13




  8.   How you will pay the fee          ✔
                                         ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.

                                         ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             Your Filing Fee in Installments (Official Form 103A).

                                         ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                             that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                         ✔ No.
                                         ❑
  9.   Have you filed for bankruptcy
       within the last 8 years?          ❑Yes.     District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY



                                         ✔ No.
                                         ❑
  10. Are any bankruptcy cases
       pending or being filed by a       ❑Yes.     Debtor                                                                       Relationship to you
       spouse who is not filing this
       case with you, or by a business             District                                      When                           Case number, if known
       partner, or by an affiliate?                                                                     MM / DD / YYYY


                                                   Debtor                                                                       Relationship to you

                                                   District                                      When                           Case number, if known
                                                                                                        MM / DD / YYYY




                                         ❑   No.    Go to line 12.
  11. Do you rent your residence?
                                         ✔
                                         ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                    ✔
                                                    ❑   No. Go to line 12.

                                                    ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                        of this bankruptcy petition.




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 4 of 78

 Debtor 1             William                 Randall                  Hill
 Debtor 2             Debra                   Ann                      Hill                                              Case number (if known)
                      First Name              Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor

                                              ✔
                                              ❑   No. Go to Part 4.
  12. Are you a sole proprietor of any
      full- or part-time business?            ❑   Yes. Name and location of business

      A sole proprietorship is a business
      you operate as an individual, and is        Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.
                                                  Number           Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this petition.

                                                  City                                                       State        ZIP Code

                                                  Check the appropriate box to describe your business:

                                                  ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                  ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                  ❑      None of the above




                                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
  13. Are you filing under Chapter 11deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      of the Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
      you a small business debtor?   11 U.S.C. § 1116(1)(B).
      For a definition of small business      ✔
                                              ❑   No.        I am not filing under Chapter 11.
      debtor, see 11 U.S.C. § 101(51D).
                                              ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                             Bankruptcy Code.

                                              ❑   Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy
                                                             Code.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                              ✔
                                              ❑   No.
  14. Do you own or have any
      property that poses or is               ❑   Yes.     What is the hazard?
      alleged to pose a threat of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate                        If immediate attention is needed, why is it needed?
      attention?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that                      Where is the property?
      needs urgent repairs?
                                                                                    Number          Street




                                                                                      City                                               State               ZIP Code




Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
                             Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 5 of 78

 Debtor 1            William              Randall                    Hill
 Debtor 2            Debra                Ann                        Hill                                                Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                   You must check one:
                                          ✔                                                                     ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling         ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 before I filed this bankruptcy petition,        agency within the 180 before I filed this bankruptcy petition,
      check one of the following               and I received a certificate of completion.                           and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if             Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                              any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling         ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy             agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.              petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you           Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if              MUST file a copy of the certificate and payment plan, if
                                               any.                                                                  any.

                                          ❑    I certify that I asked for credit counseling services from an    ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services              approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent                during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                  circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                          requirement.
                                               To ask for a 30-day temporary waiver of the requirement,              To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made              attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it              to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                     before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                         circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied               Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you             with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                 filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still           If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                     receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                 You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if               along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                 any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for              Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                         cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit             ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                                counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                  ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                    deficiency that makes me incapable
                                                                of realizing or making rational                                       of realizing or making rational
                                                                decisions about finances.                                             decisions about finances.
                                               ❑    Disability.   My physical disability causes me to                ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                                be unable to participate in a briefing
                                                                  in person, by phone, or through the                                   in person, by phone, or through the
                                                                  internet, even after I reasonably tried                               internet, even after I reasonably tried
                                                                  to do so.                                                             to do so.
                                               ❑    Active duty. I am currently on active military duty in           ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                               a military combat zone.

                                               If you believe you are not required to receive a briefing             If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver            about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                  of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                              page 5
                            Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 6 of 78

 Debtor 1            William                Randall                     Hill
 Debtor 2            Debra                  Ann                         Hill                                               Case number (if known)
                     First Name             Middle Name                   Last Name


 Part 6: Answer These Questions for Reporting Purposes


  16. What kind of debts do you               16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
      have?                                        an individual primarily for a personal, family, or household purpose.”
                                                      ❑      No. Go to line 16b.
                                                      ✔
                                                      ❑      Yes. Go to line 17.

                                              16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                   business or investment or through the operation of the business or investment.
                                                      ❑      No. Go to line 16c.
                                                      ❑      Yes. Go to line 17.

                                              16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?          ❑      No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any           ✔
                                               ❑      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded and                      expenses are paid that funds will be available to distribute to unsecured creditors?
      administrative expenses are paid                          ✔
                                                                ❑    No
      that funds will be available for
      distribution to unsecured                                 ❑    Yes
      creditors?

  18. How many creditors do you                 ❑     1-49            ❑     1,000-5,000          ❑    25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
      estimate that you owe?                    ✔
                                                ❑     50-99           ❑     5,001-10,000
                                                ❑     100-199         ❑     10,001-25,000
                                                ❑     200-999


  19. How much do you estimate your             ✔
                                                ❑     $0-$50,000                           ❑   $1,000,001-$10 million                 ❑    $500,000,001-$1 billion
      assets to be worth?
                                                ❑     $50,001-$100,000                     ❑   $10,000,001-$50 million                ❑    $1,000,000,001-$10 billion
                                                ❑     $100,001-$500,000                    ❑   $50,000,001-$100 million               ❑    $10,000,000,001-$50 billion
                                                ❑     $500,001-$1 million                  ❑   $100,000,001-$500 million              ❑    More than $50 billion


  20. How much do you estimate your             ❑     $0-$50,000                           ❑   $1,000,001-$10 million                 ❑    $500,000,001-$1 billion
      liabilities to be?
                                                ❑     $50,001-$100,000                     ❑   $10,000,001-$50 million                ❑    $1,000,000,001-$10 billion
                                                ✔
                                                ❑     $100,001-$500,000                    ❑   $50,000,001-$100 million               ❑    $10,000,000,001-$50 billion
                                                ❑     $500,001-$1 million                  ❑   $100,000,001-$500 million              ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ William Randall Hill                                               ✘ /s/ Debra Ann Hill
                                         William Randall Hill, Debtor 1                                           Debra Ann Hill, Debtor 2
                                         Executed on 09/16/2019                                                   Executed on 09/16/2019
                                                          MM/ DD/ YYYY                                                            MM/ DD/ YYYY
Official Form 101                                            Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 6
                            Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 7 of 78

 Debtor 1            William                Randall                 Hill
 Debtor 2            Debra                  Ann                     Hill                                               Case number (if known)
                     First Name             Middle Name              Last Name



   For your attorney, if you are              I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                         under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                              which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an           in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this     filed with the petition is incorrect.
   page.

                                              ✘ /s/ Eric Southward                                                     Date 09/16/2019
                                                  Eric Southward, Attorney                                                    MM / DD / YYYY




                                                  Eric Southward
                                                  Printed name

                                                  Busby & Associates
                                                  Firm name

                                                  715 E Whitney St
                                                  Number      Street



                                                  Houston                                                             TX       77022-3537
                                                  City                                                                State    ZIP Code



                                                  Contact phone (713) 974-8099                                     Email address consumerlaw@busby-lee.com


                                                  SDTX 777564/IN 21834-49
                                                  Bar number                                                          State




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                                    Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 8 of 78

 Fill in this information to identify your case and this filing:

  Debtor 1                         William                       Randall                    Hill
                                 First Name                    Middle Name                 Last Name

  Debtor 2                        Debra                         Ann                         Hill
  (Spouse, if filing)            First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                           Southern District of Texas
                                                                                                                                                                      ❑   Check if this is an
  Case number                                                                                                                                                             amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                             12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ✔ No. Go to Part 2.
      ❑
      ❑ Yes. Where is the property?
 2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
      you have attached for Part 1. Write that number here.........................................................................................................   ➜                    $0.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                            page 1
                                    Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 9 of 78

 Debtor 1                  William                       Randall                          Hill
 Debtor 2                  Debra                         Ann                              Hill                                                                Case number (if known)
                           First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ✔ No
       ❑
       ❑ Yes

 4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                ➜                   $0.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                    Current value of the
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

 6. Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Livingroom – Recliner (2) $250.00, Coffee Table $50.00. Bedroom #1 – Bed $100.00, Dressers (2)
                                               $60.00, Night Stands (2) $30.00, Lamps $30.00. Kitchen – Toaster $15.00, Blender $20.00, Pots & Pans                                                   $700.00
                                               $25.00, Dishes/Glasses $25.00, Table & Chairs $25.00. Bathroom – Towels $30.00, Linens $40.00.

 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Television $200.00, Cell Phones (2) $85.00                                                                                                             $285.00


 8. Collectibles of value
      Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Pictures                                                                                                                                               $300.00


 9. Equipment for sports and hobbies
      Examples:       Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                      carpentry tools; musical instruments
      ✔ No
      ❑
      ❑ Yes. Describe........




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                     page 2
                                       Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 10 of 78

 Debtor 1                     William                            Randall                                Hill
 Debtor 2                     Debra                              Ann                                    Hill                                                                       Case number (if known)
                              First Name                         Middle Name                            Last Name



 10.   Firearms
       Examples:           Pistols, rifles, shotguns, ammunition, and related equipment
       ✔ No
       ❑
       ❑ Yes. Describe........

 11.   Clothes
       Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                     Clothing Husband - Suits, Shirts, Pants, Shoes, Coats, Neck Ties, Socks/Intimates $760.00. Clothing
                                                     Wife - Shirts, Pants, Dresses, Skirts, Shoes, Purses, Intimates $825.00.
                                                                                                                                                                                                                         $1,585.00



 12.   Jewelry
       Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                     Watch, wedding bands, rings, bracelets, necklace, earrings, costume jewelry $50.00
                                                                                                                                                                                                                            $50.00



 13.   Non-farm animals
       Examples:           Dogs, cats, birds, horses

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                     Dog                                                                                                                                                                     $0.00



 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                      $2,920.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                               Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                                            claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ✔ No
       ❑
       ❑ Yes........................................................................................................................................................   Cash..............


 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑


Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                          page 3
                                    Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 11 of 78

 Debtor 1                 William                Randall                Hill
 Debtor 2                 Debra                  Ann                    Hill                                               Case number (if known)
                          First Name             Middle Name             Last Name



                                                Institution name:



       17.1. Checking account:                   Wells Fargo Bank Account xxxx3657 ($-258.90)                                           $0.00


       17.2. Checking account:                   Wells Fargo Bank Account xxxx7581 ($-329.39)                                           $0.00

 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       ❑ No
       ✔ Yes. List each account
       ❑
            separately.
       Type of account:                Institution name:

       Pension plan:                   Local 113 Pension Plan Income                                                                 $249.00


       Pension plan:                   Local 113 Pension Plan Income                                                                 $274.00

 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................


Official Form 106A/B                                                               Schedule A/B: Property                                           page 4
                             Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 12 of 78

 Debtor 1              William                  Randall                   Hill
 Debtor 2              Debra                    Ann                       Hill                                           Case number (if known)
                       First Name               Middle Name               Last Name



 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....

 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:     Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....

 27.   Licenses, franchises, and other general intangibles
       Examples:     Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                     professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....

Money or property owed to you?                                                                                                                     Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured
                                                                                                                                                   claims or exemptions.


 28.   Tax refunds owed to you

       ❑ No
       ✔ Yes.
       ❑         Give specific information about          2019 | Debtor does not anticipate a refund                           Federal:                                $0.00
                 them, including whether you
                 already filed the returns and the                                                                          State:
                 tax years.......................
                                                                                                                            Local:


 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else

       ❑ No
       ✔ Yes.
       ❑         Give specific information..........      See Attached.
                                                                                                                                                                  $1,685.50




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance

       ❑ No
       ✔ Yes.
       ❑         Name the insurance company
                                                            Company name:                                       Beneficiary:                      Surrender or refund value:
                 of each policy and list its value....
                                                             Whole Life Insurance Policy through
                                                             Globe Life - No cash value                         Daughter                                                  $0.00



Official Form 106A/B                                                               Schedule A/B: Property                                                        page 5
                                    Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 13 of 78

 Debtor 1                   William                       Randall                            Hill
 Debtor 2                   Debra                         Ann                                Hill                                                                 Case number (if known)
                           First Name                      Middle Name                       Last Name



 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........


 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................


 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................


 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........


 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                           $2,208.50



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........
 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........
 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........
 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 6
                                    Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 14 of 78

 Debtor 1                   William                       Randall                            Hill
 Debtor 2                   Debra                         Ann                                Hill                                                                 Case number (if known)
                           First Name                      Middle Name                       Last Name



 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........

 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                                $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................
 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............

 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................
 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................
 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............

 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                              $0.00




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 7
                                     Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 15 of 78

 Debtor 1                    William                         Randall                             Hill
 Debtor 2                    Debra                           Ann                                 Hill                                                                    Case number (if known)
                            First Name                       Middle Name                          Last Name




 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............

 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                             $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                      $0.00


 56.   Part 2: Total vehicles, line 5                                                                                                $0.00


 57.   Part 3: Total personal and household items, line 15                                                                     $2,920.00


 58.   Part 4: Total financial assets, line 36                                                                                 $2,208.50


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                 +                            $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                          $5,128.50            Copy personal property total➜          +      $5,128.50




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                 $5,128.50




Official Form 106A/B                                                                                            Schedule A/B: Property                                                               page 8
                            Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 16 of 78


 Debtor 1              William        Randall          Hill
 Debtor 2              Debra          Ann              Hill                              Case number (if known)
                       First Name     Middle Name       Last Name



                                                    SCHEDULE A/B: PROPERTY
                                                          Continuation Page

 30. Other amounts someone owes you
      Social Security Income                                                                                      $1,138.00
      Social Security Income                                                                                       $547.50




Official Form 106A/B                                            Schedule A/B: Property
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 17 of 78

 Fill in this information to identify your case:

  Debtor 1                    William              Randall             Hill
                             First Name            Middle Name        Last Name

  Debtor 2                   Debra                 Ann                 Hill
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                         Southern District of Texas

  Case number                                                                                                                         ❑   Check if this is an
  (if known)                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                       04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ❑ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
      ❑
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the       Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from        Check only one box for each exemption.
                                                             Schedule A/B

                                                                                        ✔
 Brief description:
 Livingroom – Recliner (2) $250.00, Coffee Table                              $700.00
                                                                                        ❑                 $625.00                11 U.S.C. § 522(d)(3)

 $50.00. Bedroom #1 – Bed $100.00, Dressers (2)                                         ❑   100% of fair market value, up to
 $60.00, Night Stands (2) $30.00, Lamps $30.00.                                             any applicable statutory limit
 Kitchen – Toaster $15.00, Blender $20.00, Pots &
 Pans $25.00, Dishes/Glasses $25.00, Table & Chairs
 $25.00. Bathroom – Towels $30.00, Linens $40.00.

 Line from
 Schedule A/B:           6


                                                                                        ✔
 Brief description:
  Television $200.00, Cell Phones (2) $85.00                                  $285.00
                                                                                        ❑                 $285.00                11 U.S.C. § 522(d)(3)
                                                                                        ❑   100% of fair market value, up to
 Line from                                                                                  any applicable statutory limit
 Schedule A/B:           7




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                   page 1 of 4
                            Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 18 of 78

 Debtor 1             William                Randall                   Hill
 Debtor 2             Debra                  Ann                       Hill                                                 Case number (if known)
                      First Name             Middle Name               Last Name


 Part 2: Additional Page


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                              Schedule C: The Property You Claim as Exempt                                         page 2 of 4
                           Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 19 of 78

 Debtor 1             William             Randall                Hill
 Debtor 2             Debra               Ann                    Hill                                              Case number (if known)
                      First Name           Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on           Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                   portion you own
                                                         Copy the value from        Check only one box for each exemption.
                                                         Schedule A/B

                                                                                    ✔
 Brief description:
 Pictures                                                                $300.00
                                                                                    ❑                 $300.00                  11 U.S.C. § 522(d)(3)
                                                                                    ❑   100% of fair market value, up to
 Line from                                                                              any applicable statutory limit
 Schedule A/B:         8


                                                                                    ✔
 Brief description:
 Clothing Husband - Suits, Shirts, Pants, Shoes,                        $1,585.00
                                                                                    ❑                $1,585.00                 11 U.S.C. § 522(d)(3)

 Coats, Neck Ties, Socks/Intimates $760.00. Clothing                                ❑   100% of fair market value, up to
 Wife - Shirts, Pants, Dresses, Skirts, Shoes, Purses,                                  any applicable statutory limit
 Intimates $825.00.

 Line from
 Schedule A/B:        11


                                                                                    ✔
 Brief description:
 Watch, wedding bands, rings, bracelets, necklace,                        $50.00
                                                                                    ❑                 $50.00                   11 U.S.C. § 522(d)(4)

 earrings, costume jewelry $50.00                                                   ❑   100% of fair market value, up to
                                                                                        any applicable statutory limit
 Line from
 Schedule A/B:        12


                                                                                    ✔
 Brief description:
 Dog                                                                       $0.00
                                                                                    ❑                  $0.00                   11 U.S.C. § 522(d)(3)
                                                                                    ❑   100% of fair market value, up to
 Line from                                                                              any applicable statutory limit
 Schedule A/B:        13


                                                                                    ✔
 Brief description:
 Wells Fargo Bank Account xxxx3657 ($-258.90)                              $0.00
                                                                                    ❑                  $0.00                   11 U.S.C. § 522(d)(5)

 Checking account                                                                   ❑   100% of fair market value, up to
                                                                                        any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                    ✔
 Brief description:
 Wells Fargo Bank Account xxxx7581 ($-329.39)                              $0.00
                                                                                    ❑                  $0.00                   11 U.S.C. § 522(d)(5)

 Checking account                                                                   ❑   100% of fair market value, up to
                                                                                        any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                    ✔
 Brief description:
 Local 113 Pension Plan Income                                           $249.00
                                                                                    ❑                 $249.00                  11 U.S.C. § 522(d)(10)
                                                                                    ❑   100% of fair market value, up to
 Line from                                                                              any applicable statutory limit
 Schedule A/B:        21


                                                                                    ✔
 Brief description:
 Local 113 Pension Plan Income                                           $274.00
                                                                                    ❑                 $274.00                  11 U.S.C. § 522(d)(10)
                                                                                    ❑   100% of fair market value, up to
 Line from                                                                              any applicable statutory limit
 Schedule A/B:        21


Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                    page 3 of 4
                           Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 20 of 78

 Debtor 1             William            Randall                Hill
 Debtor 2             Debra              Ann                    Hill                                              Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the       Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from        Check only one box for each exemption.
                                                        Schedule A/B


                                                                                   ✔
 Brief description:
 Social Security Income                                                $1,138.00
                                                                                   ❑                $1,138.00                 11 U.S.C. § 522(d)(10)(A)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        30


                                                                                   ✔
 Brief description:
 Social Security Income                                                 $547.50
                                                                                   ❑                 $547.50                  11 U.S.C. § 522(d)(10)(A)
                                                                                   ❑   100% of fair market value, up to
 Line from                                                                             any applicable statutory limit
 Schedule A/B:        30


                                                                                   ✔
 Brief description:
 Whole Life Insurance Policy through Globe Life - No                      $0.00
                                                                                   ❑                  $0.00                   11 U.S.C. § 522(d)(7)

 cash value                                                                        ❑   100% of fair market value, up to
                                                                                       any applicable statutory limit
 Line from
 Schedule A/B:        31




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                    page 4 of 4
                                  Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 21 of 78

 Fill in this information to identify your case:

  Debtor 1                       William                 Randall               Hill
                                 First Name              Middle Name          Last Name

  Debtor 2                       Debra                   Ann                   Hill
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                               Southern District of Texas

  Case number                                                                                                                                              ❑   Check if this is an
  (if known)                                                                                                                                                   amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ✔ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ❑
      ❑Yes. Fill in all of the information below.
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A                Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim         Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the       that supports         portion
                                                                                                                            value of collateral.    this claim            If any
 2.1                                                         Describe the property that secures the claim:
        Creditor's Name


        Number          Street
                                                             As of the date you file, the claim is: Check all that apply.

        City                      State       ZIP Code       ❑Contingent
        Who owes the debt? Check one.                        ❑Unliquidated
        ❑Debtor 1 only                                       ❑Disputed
        ❑Debtor 2 only                                       Nature of lien. Check all that apply.
        ❑Debtor 1 and Debtor 2 only                          ❑An agreement you made (such as mortgage or
        ❑At least one of the debtors and another                secured car loan)

        ❑Check if this claim relates to a                    ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt                                    ❑Judgment lien from a lawsuit
        Date debt was incurred                               ❑Other (including a right to offset)
                                                             Last 4 digits of account number

         Add the dollar value of your entries in Column A on this page. Write that number here:                                                    $0.00




Official Form 106D                                             Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 22 of 78

 Debtor 1                William            Randall                    Hill
 Debtor 2                Debra              Ann                        Hill                                                  Case number (if known)
                         First Name         Middle Name                Last Name


                                                                                                                     Column A                Column B              Column C
                Additional Page
                                                                                                                     Amount of claim         Value of collateral   Unsecured
  Part 1:       After listing any entries on this page, number them beginning with                                   Do not deduct the       that supports         portion
                2.3, followed by 2.4, and so forth.                                                                  value of collateral.    this claim            If any



 2.2                                                  Describe the property that secures the claim:
       Creditor's Name


       Number        Street
                                                      As of the date you file, the claim is: Check all that apply.

       City                    State   ZIP Code       ❑Contingent
       Who owes the debt? Check one.                  ❑Unliquidated
       ❑Debtor 1 only                                 ❑Disputed
       ❑Debtor 2 only                                 Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                    ❑An agreement you made (such as mortgage or
       ❑At least one of the debtors and another          secured car loan)

       ❑Check if this claim relates to a              ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt                              ❑Judgment lien from a lawsuit
       Date debt was incurred                         ❑Other (including a right to offset)
                                                      Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                               $0.00
       If this is the last page of your form, add the dollar value totals from all pages. Write that number                                 $0.00
       here:




Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 23 of 78

 Fill in this information to identify your case:

  Debtor 1                    William              Randall             Hill
                             First Name            Middle Name        Last Name

  Debtor 2                   Debra                 Ann                 Hill
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Southern District of Texas

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ✔ No. Go to Part 2.
     ❑
     ❑ Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
        Number           Street                                     As of the date you file, the claim is: Check all that
                                                                    apply.
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
                                                                    ❑ Disputed
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                             Type of PRIORITY unsecured claim:
        ❑ Debtor 2 only                                             ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                ❑ Taxes and certain other debts you owe the
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or person injury while you were
                                                                        intoxicated
        Is the claim subject to offset?                             ❑ Other. Specify
        ❑ No
        ❑ Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 24 of 78

 Debtor 1              William                Randall                   Hill
 Debtor 2              Debra                  Ann                       Hill                                               Case number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Ace Cash Express                                                          Last 4 digits of account number 0687                                                     $574.84
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        1231 Greenway Drive Ste. 600
                                                                                  As of the date you file, the claim is: Check all that apply.
        Number           Street
        Irving, TX 75038
                                                                                  ❑ Contingent
        City                              State     ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.                                         ❑ Disputed
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                                         ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
        ✔ Check if this claim is for a community debt
        ❑                                                                         ❑ Debts to pension or profit-sharing plans, and other
                                                                                      similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Loan
        ❑ Yes
4.2     Ad Astra Recovery                                                         Last 4 digits of account number 2536                                                     $917.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          05/01/2019
        7330 W 33rd Street N Ste 118                                              As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
          Wichita, KS 67205
        City                              State     ZIP Code
        Who incurred the debt? Check one.
                                                                                  ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             CollectionAttorney
        ❑ Yes
4.3     AD Astra Recovery Services, Inc.                                                                                                                              unknown
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        8918 W 21 Street 200
        Number           Street                                                   As of the date you file, the claim is: Check all that apply.
          Wichita, KS 67205                                                       ❑ Contingent
        City                              State     ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.                                         ❑ Disputed
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ✔
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                     divorce that you did not report as priority claims
        ✔
        ❑ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
                                                                                      similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             Notice Only
        ❑ Yes


Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 2 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 25 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.4     Advance America                                                     Last 4 digits of account number 8434                                             $648.17
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        3636 Old Spanish Trail C
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Houston, TX 77021                                                   ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Loan
       ❑      Yes
4.5     AES/PHEAA                                                           Last 4 digits of account number 957O                                             $533.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          03/01/2014
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 2461
       Number           Street
                                                                            ❑   Contingent

        Harrisburg, PA 17105-2461
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          ChargeAccount
       ✔
       ❑      No
       ❑      Yes
4.6     Alpha Recovery Corp                                                 Last 4 digits of account number 4287                                        $1,873.93
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        6912 S. Quentin Street 10
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Englewood, CO 80112                                                 ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Credit Card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 3 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 26 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.7     Arbor Village Townhomes                                                                                                                         $1,445.25
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        6298 Ludington Drive 3
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Houston, TX 77035                                                   ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Unsecured
       ❑      Yes
4.8     AT&T Wireless                                                                                                                                        $720.58
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 64378
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Saint Paul, MN 55164                                                ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Unsecured Debt
       ❑      Yes
4.9     Capital One                                                         Last 4 digits of account number 9975                                             $464.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/01/2018
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 30285
       Number           Street
                                                                            ❑   Contingent

        Salt Lake City, UT 84130-0285
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 4 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 27 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.10    Capital One Bank                                                    Last 4 digits of account number 9875                                             $444.34
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 71083
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Charlotte, NC 28272                                                 ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Unsecured
       ❑      Yes
4.11    Central Credit Services, LLC                                                                                                                    unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        9550 Regency Square Blvd 500
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Jacksonville, FL 32225                                              ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Notice Only
       ❑      Yes
4.12    City of Houston                                                                                                                                 $2,133.16
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        1235 North Loop West Ste. 600
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Houston, TX 77008                                                   ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Unsecured
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 5 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 28 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.13    Comcast                                                             Last 4 digits of account number 7757                                             $570.43
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        11811 North Fwy 500
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Houston, TX 77060                                                   ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Unsecured Debt
       ❑      Yes
4.14    Direct TV                                                           Last 4 digits of account number 4817                                             $309.19
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 5014
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Carol Stream, IL 60197                                              ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Unsecured
       ❑      Yes
4.15    Eastpoint Recovery Group, Inc.                                                                                                                  unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        1807 Elmwood Ave 300
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Buffalo, NY 14207                                                   ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Notice Only
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 6 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 29 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.16    Fairview Health Services                                            Last 4 digits of account number 3658                                             $734.45
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 199
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Minneapolis, MN 55440                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Medical Bill
       ❑      Yes
4.17    Fairview Health Services                                                                                                                        $1,105.37
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        U of M Physicians
                                                                            As of the date you file, the claim is: Check all that apply.
        1825 Woodwinds Drive
       Number           Street                                              ❑   Contingent
        Saint Paul, MN 55125                                                ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ✔
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Medical Bill
       ✔
       ❑      No
       ❑      Yes
4.18    Fairview Pharmacy Services                                          Last 4 digits of account number 3504                                              $26.85
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        711 Kasota Avenue SE
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Minneapolis, MN 55414                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Medical Bill
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 7 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 30 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.19    FedLoan Servicing                                                   Last 4 digits of account number 0002                                       $43,776.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          07/01/2015
        Attention: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 69184
       Number           Street
                                                                            ❑   Contingent

        Harrisburg, PA 17106-9945
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ✔
                                                                            ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
       Is the claim subject to offset?                                          Educational
       ✔
       ❑      No
       ❑      Yes
4.20    Financial Recovery Services, Inc.                                                                                                               unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 385908
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Minneapolis, MN 55438                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Notice Only
       ❑      Yes
4.21    First Nataional Bank/Legacy                                         Last 4 digits of account number 9056                                             $736.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          10/01/2015
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 5097
       Number           Street
                                                                            ❑   Contingent

        Sioux Falls, SD 57117-5097
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 8 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 31 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.22    First PREMIER Bank                                                  Last 4 digits of account number 0305                                        $1,336.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          08/01/2013
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 5524
       Number           Street
                                                                            ❑   Contingent

        Sioux Falls, SD 57117-5524
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes
4.23    First PREMIER Bank                                                  Last 4 digits of account number 7159                                             $711.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/01/2015
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 5524
       Number           Street
                                                                            ❑   Contingent

        Sioux Falls, SD 57117-5524
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes
4.24    Humana Insurance CO                                                                                                                             unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 3024
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Milwaukee, WI 53201                                                 ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Notice Only
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 9 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 32 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.25    Hunter Warfield                                                     Last 4 digits of account number 0334                                        $1,472.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          07/31/2018
        4620 Woodland Corporate Blvd
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Tampa, FL 33614
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                CollectionAttorney
       ❑      Yes
4.26    Ivy Funding Eight, LLC.                                             Last 4 digits of account number 2260                                            $687.55
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        22 W. Bryan Street 208
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Savannah, GA 31401                                                  ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Loan
       ❑      Yes
4.27    Kay Jewelers                                                                                                                                    $3,371.83
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 1799
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Akron, OH 44309                                                     ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Credit Card
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 33 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.28    M Health                                                                                                                                            $69.83
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 860493
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Minneapolis, MN 55486                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Medical Bill
       ❑      Yes
4.29    MCM Midland Credit Management, Inc.                                                                                                             unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 51319
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Los Angeles, CA 90051                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Notice Only
       ❑      Yes
4.30    Midland Funding                                                     Last 4 digits of account number 7383                                        $2,485.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          11/01/2017
        2365 Northside Dr Ste 300
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        San Diego, CA 92108
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                FactoringCompanyAccount
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 11 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 34 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.31    Midland Funding                                                     Last 4 digits of account number 9074                                        $1,120.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          06/01/2017
        2365 Northside Dr Ste 300
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        San Diego, CA 92108
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                FactoringCompanyAccount
       ❑      Yes
4.32    Midland Funding                                                     Last 4 digits of account number 4617                                        $1,041.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          06/01/2017
        2365 Northside Dr Ste 300
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        San Diego, CA 92108
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                FactoringCompanyAccount
       ❑      Yes
4.33    MRS BPO LLC                                                                                                                                     unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        1930 Olney Avenue
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Cherry Hill, NJ 08003                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Notice Only
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 12 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 35 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.34    NCP Finance Limited Partnership                                                                                                                 $1,375.73
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        205 Sugar Camp Circle
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Dayton, OH 45409                                                    ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Loan
       ❑      Yes
4.35    Northstar Location Services, LLC.                                                                                                               unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: Financial Services Dept.
                                                                            As of the date you file, the claim is: Check all that apply.
        4285 Genesee Street
       Number           Street                                              ❑   Contingent
        Buffalo, NY 14225                                                   ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ✔
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Notice Only
       ✔
       ❑      No
       ❑      Yes
4.36    Penn Credit Corporation                                             Last 4 digits of account number 7374                                            $146.84
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        916 S. 14th Street
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Harrisburg, PA 17108                                                ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑
       ✔
                                                                                Other. Specify
       ❑      No                                                                Unsecured
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 13 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 36 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.37    Portfolio Recovery                                                  Last 4 digits of account number 9529                                        $2,226.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/01/2017
        PO Box 41021
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Norfolk, VA 23541
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                FactoringCompanyAccount
       ❑      Yes
4.38    Portfolio Recovery                                                  Last 4 digits of account number 7738                                            $881.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          07/01/2017
        PO Box 41021
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Norfolk, VA 23541
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                FactoringCompanyAccount
       ❑      Yes
4.39    Portfolio Recovery Associates, LLC                                                                                                              unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 12914
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Norfolk, VA 23541                                                   ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Notice Only
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 14 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 37 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.40    Professional Recovery Consultants, Inc.                                                                                                         unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 603586
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Charlotte, NC 28260                                                 ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Notice Only
       ❑      Yes
4.41    Publishers Clearing House                                                                                                                           $78.90
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        25 McLeland Rd
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Saint Cloud, MN 56303                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Unsecured
       ❑      Yes
4.42    Repwest Insurance Company                                           Last 4 digits of account number 2019                                       $16,863.64
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Subrogations Department
                                                                            As of the date you file, the claim is: Check all that apply.
        2721 North Central Avenue, 6th Floor
       Number           Street
                                                                            ✔
                                                                            ❑   Contingent

        Phoenix, AZ 85004                                                   ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          U-Haul Claim
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 15 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 38 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.43    Rushmore Service Center                                                                                                                         unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 5507
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Sioux Falls, SD 57117                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Notice Only
       ❑      Yes
4.44    Seventh Avenue                                                                                                                                      $481.05
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        1112 7th Avenue
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Monroe, WI 53566                                                    ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify
                                                                                Credit Card
       ❑      Yes
4.45    Speedy Cash                                                         Last 4 digits of account number 2536                                            $917.68
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: Bankrutpcy
                                                                            As of the date you file, the claim is: Check all that apply.
                                                                            ❑
        P.O. Box 780408
       Number           Street                                                  Contingent

        Wichita, KS 67278                                                   ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
       ✔
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Loan
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 16 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 39 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.46    Target                                                              Last 4 digits of account number 6777                                        $1,273.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          04/01/2014
        Target Card Services Mail Stop NCB-0461
                                                                            As of the date you file, the claim is: Check all that apply.
       Number           Street
        Minneapolis, MN 55440
                                                                            ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                CreditCard
       ❑      Yes
4.47    TXU/Texas Energy                                                    Last 4 digits of account number 2592                                            $449.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          11/01/2016
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 650393
       Number           Street
                                                                            ❑   Contingent

        Dallas, TX 75265-9627
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Agriculture
       ✔
       ❑      No
       ❑      Yes
4.48    University Anesthesia Providers, LLC                                                                                                                 $20.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        P.O. Box 860213
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Minneapolis, MN 55486                                               ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                   ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?
                                                                            ✔
                                                                            ❑
       ✔
       ❑      No
                                                                                Other. Specify

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 17 of 21
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 40 of 78

 Debtor 1              William               Randall                Hill
 Debtor 2              Debra                 Ann                    Hill                                             Case number (if known)
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                      Total claim


4.49    University of Minnesota Physicians                                                                                                                  $3.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Patient Payments
                                                                            As of the date you file, the claim is: Check all that apply.
        P.O. Box 860481
       Number           Street                                              ❑   Contingent
        Minneapolis, MN 55486                                               ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims
       ❑      At least one of the debtors and another                       ❑   Debts to pension or profit-sharing plans, and other
       ✔
       ❑
                                                                                similar debts
              Check if this claim is for a community debt
                                                                            ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Medical Bill
       ✔
       ❑      No
       ❑      Yes
4.50    USAA Federal Savings Bank                                           Last 4 digits of account number 6749                                        $6,620.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          10/01/2015
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        10750 McDermott Freeway
       Number           Street
                                                                            ❑   Contingent

        San Antonio, TX 78288-9876
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                divorce that you did not report as priority claims
                                                                            ❑
       ❑      At least one of the debtors and another
                                                                                Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          CreditCard
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 18 of 21
                             Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 41 of 78

 Debtor 1              William             Randall                 Hill
 Debtor 2              Debra               Ann                     Hill                                              Case number (if known)
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        James Slyvester Rucker                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.42 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        c/o The Stano Law Firm
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        19747 Highway 59 N 400
       Number           Street                                        Last 4 digits of account number
        Humble, TX 77338
       City                                  State      ZIP Code


        Express Self Storage, Inc.                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        3320 East Sam Houston Pkwy S                                  Line 4.42 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Pasadena, TX 77505
       City                                  State      ZIP Code      Last 4 digits of account number

        U-Haul Co. of Texas                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.42 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        c/o CT Corp System
        1999 Bryan Street 900                                                                     ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Dallas, TX 75201
       City                                  State      ZIP Code


        RCTV, LP                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.42 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        c/o Beverly Cheek
        16615 Sealark                                                                             ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Houston, TX 77062
       City                                  State      ZIP Code


        ERC                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        P.O. Box 1259 Dept 98696                                      Line   4.8   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Oaks, PA 19456
       City                                  State      ZIP Code      Last 4 digits of account number

        Alltran Health, Inc.                                          On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.17 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        P.O. Box 519
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Sauk Rapids, MN 56379
       City                                  State      ZIP Code


        D.S. Erickson & Associates, PLLC.                             On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        920 Second Avenue South 800                                   Line 4.17 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Minneapolis, MN 55402
       City                                  State      ZIP Code      Last 4 digits of account number




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                page 19 of 21
                             Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 42 of 78

 Debtor 1              William          Randall               Hill
 Debtor 2              Debra            Ann                   Hill                                             Case number (if known)
                       First Name       Middle Name           Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed Additional Page

        J.C. Christensen and Associates, Inc.                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        P.O. Box 519                                            Line 4.16 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Sauk Rapids, MN 56379
       City                                State   ZIP Code     Last 4 digits of account number

        Diversified Collection                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        900 S. Highway Dr. Ste. 210                             Line 4.13 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Fenton, MO 63026
       City                                State   ZIP Code     Last 4 digits of account number

        Hunter Warfield                                         On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        4620 Woodland Corporate Blvd.                           Line   4.7   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Tampa, FL 33614
       City                                State   ZIP Code     Last 4 digits of account number

        Affiliated Credit Services                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        P.O. Box 7739                                           Line 4.28 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Rochester, MN 55903
       City                                State   ZIP Code     Last 4 digits of account number

        Law Office of Patenaude & Felix, A.P.C.                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        4545 Murphy Canyon Road, 3rd Floor                      Line 4.46 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        San Diego, CA 92123
       City                                State   ZIP Code     Last 4 digits of account number

        Javitch Block, LLC                                      On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        1100 Superior Avenue, 19th Floor                        Line 4.46 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Cleveland, OH 44114
       City                                State   ZIP Code     Last 4 digits of account number

        DNF Associates, LLC                                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        2351 N. Forest Road 110                                 Line 4.27 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                              ✔
                                                                                            ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Getzville, NY 14068
       City                                State   ZIP Code     Last 4 digits of account number




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                               page 20 of 21
                            Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 43 of 78

 Debtor 1              William              Randall                Hill
 Debtor 2              Debra                Ann                    Hill                                        Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                          $43,776.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $56,866.61
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                          $100,642.61




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 21 of 21
                                 Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 44 of 78

 Fill in this information to identify your case:

     Debtor 1                   William              Randall            Hill
                                First Name           Middle Name        Last Name

     Debtor 2                   Debra                Ann                Hill
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                       Southern District of Texas

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                                  Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 45 of 78

 Fill in this information to identify your case:

  Debtor 1                        William                 Randall               Hill
                                 First Name              Middle Name           Last Name

  Debtor 2                        Debra                   Ann                   Hill
  (Spouse, if filing)            First Name              Middle Name           Last Name

  United States Bankruptcy Court for the:                                  Southern District of Texas

  Case number                                                                                                                                     ❑     Check if this is an
  (if known)                                                                                                                                            amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                        12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                             . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State     ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                       Column 2: The creditor to whom you owe the debt
                                                                                                                      Check all schedules that apply:
3.1                                                                                                                   ❑Schedule D, line
      Name
                                                                                                                      ❑Schedule E/F, line
      Number          Street                                                                                          ❑Schedule G, line
      City                                    State     ZIP Code




Official Form 106H                                                                     Schedule H: Your Codebtors                                                             page 1 of 1
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 46 of 78

 Fill in this information to identify your case:

  Debtor 1                    William               Randall           Hill
                             First Name            Middle Name       Last Name

  Debtor 2                   Debra                 Ann                Hill
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                        Southern District of Texas                                      ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                         chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                Debtor 1                                           Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status                       ✔ Not Employed
                                                                             ❑Employed ❑                                                 ✔ Not Employed
                                                                                                                               ❑Employed ❑
     attach a separate page with
     information about additional              Occupation
     employers.
                                               Employer's name
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address
     Occupation may include student                                          Number Street                                     Number Street
     or homemaker, if it applies.




                                                                             City                     State   Zip Code         City                    State      Zip Code

                                               How long employed there?


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                          For Debtor 1      For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.              2.                 $0.00                       $0.00

 3. Estimate and list monthly overtime pay.                                                  3.   +             $0.00      +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                             4.                 $0.00                       $0.00




Official Form 106I                                                            Schedule I: Your Income                                                                  page 1
                                    Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 47 of 78

 Debtor 1                   William                        Randall                             Hill
 Debtor 2                   Debra                          Ann                                 Hill                                            Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.                 $0.00                    $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.                $0.00                    $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.                $0.00                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.                 $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.                 $0.00                    $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                                       8a.                $0.00                    $0.00
      8b. Interest and dividends
                                                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.
                                                                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation
                                                                                                                       8d.                $0.00                    $0.00
      8e. Social Security
                                                                                                                       8e.             $1,138.00               $1,095.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:
                                                                                                                       8f.                $0.00                    $0.00
      8g. Pension or retirement income
                                                                                                                       8g.              $498.00                  $274.00
      8h. Other monthly income. Specify:
                                                                                                                       8h.   +             $0.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.              $1,636.00                $1,369.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $1,636.00   +            $1,369.00        =       $3,005.00

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                          11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $3,005.00
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:
Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 48 of 78

 Fill in this information to identify your case:

  Debtor 1                    William                 Randall                Hill
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                   Debra                    Ann                    Hill                                  ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                             Southern District of Texas

  Case number                                                                                                          MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ❑No. Go to line 2.
     ✔Yes. Does Debtor 2 live in a separate household?
     ❑
            ✔ No
            ❑
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                        $662.00


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 49 of 78

 Debtor 1              William                Randall                  Hill
 Debtor 2              Debra                  Ann                      Hill                                  Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                       $200.00

       6b. Water, sewer, garbage collection                                                                        6b.                         $0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       $210.00

       6d. Other. Specify:                         Cell Phone                                                      6d.                        $85.00

 7.    Food and housekeeping supplies                                                                              7.                        $550.00

 8.    Childcare and children’s education costs                                                                    8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                        $200.00

 10. Personal care products and services                                                                           10.                       $200.00

 11.   Medical and dental expenses                                                                                 11.                        $30.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                       $200.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                       $180.00

 14. Charitable contributions and religious donations                                                              14.                         $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                       $42.00
       15a. Life insurance
                                                                                                                   15b.                        $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                        $0.00

       15d. Other insurance. Specify:                                                                              15d.                        $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                    16.                         $0.00

 17. Installment or lease payments:
                                                                                                                   17a.
       17a. Car payments for Vehicle 1
                                                                                                                   17b.
       17b. Car payments for Vehicle 2
                                                                                                                   17c.
       17c. Other. Specify:
                                                                                                                   17d.
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                        $0.00
       20b. Real estate taxes                                                                                      20b.                        $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00



Official Form 106J                                                              Schedule J: Your Expenses                                              page 2
                            Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 50 of 78

 Debtor 1              William              Randall                 Hill
 Debtor 2              Debra                Ann                     Hill                                    Case number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                       Pet/Vet Expenses                                                       21.     +            $185.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.               $2,744.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                   $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.               $2,744.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.               $3,005.00

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –          $2,744.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                $261.00
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                         page 3
                                    Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 51 of 78

 Fill in this information to identify your case:

  Debtor 1                          William                       Randall                    Hill
                                  First Name                    Middle Name                 Last Name

  Debtor 2                         Debra                         Ann                         Hill
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                            Southern District of Texas

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                               $0.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                                 $5,128.50


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                           $5,128.50



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                                       $0.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                    $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +              $100,642.61


                                                                                                                                                                  Your total liabilities                    $100,642.61

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $3,005.00


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $2,744.00




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
                            Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 52 of 78

 Debtor 1             William                Randall                  Hill
 Debtor 2             Debra                  Ann                      Hill                                                Case number (if known)
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                            $772.00




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                             $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                $43,776.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                      $0.00



    9g. Total. Add lines 9a through 9f.                                                                                              $43,776.00




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 53 of 78

 Fill in this information to identify your case:

  Debtor 1                    William              Randall            Hill
                             First Name            Middle Name       Last Name

  Debtor 2                   Debra                 Ann                Hill
  (Spouse, if filing)        First Name            Middle Name       Last Name

  United States Bankruptcy Court for the:                        Southern District of Texas

  Case number                                                                                                                           ❑    Check if this is an
  (if known)                                                                                                                                 amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                 12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                               . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                        (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ William Randall Hill                                            ✘ /s/ Debra Ann Hill
        William Randall Hill, Debtor 1                                       Debra Ann Hill, Debtor 2


        Date 09/16/2019                                                      Date 09/16/2019
                MM/ DD/ YYYY                                                       MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 54 of 78

 Fill in this information to identify your case:

  Debtor 1                    William              Randall             Hill
                             First Name            Middle Name         Last Name

  Debtor 2                   Debra                 Ann                 Hill
  (Spouse, if filing)        First Name            Middle Name         Last Name

  United States Bankruptcy Court for the:                         Southern District of Texas

  Case number                                                                                                                          ❑   Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ❑ No
    ✔ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
    ❑
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                            Dates Debtor 2 lived
                                                              there                                                                           there


                                                                                       ✔ Same as Debtor 1
                                                                                       ❑                                                    ✔ Same as Debtor 1
                                                                                                                                            ❑
     6282 Ludington Drive 13                                 From 11/1/2016                                                                 From
    Number      Street
                                                             To     7/1/2017              Number      Street                                To

     Houston, TX 77035
    City                                State ZIP Code
                                                                                          City                      State ZIP Code


                                                                                       ❑ Same as Debtor 1                                   ❑ Same as Debtor 1
                                                             From                                                                           From
    Number      Street                                                                     Number      Street
                                                             To                                                                             To



    City                                State ZIP Code                                     City                       State ZIP Code




  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 1
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 55 of 78

Debtor 1            William              Randall                   Hill
Debtor 2            Debra                Ann                       Hill                                                   Case number (if known)
                    First Name            Middle Name               Last Name
 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.

  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ❑ No
    ✔ Yes. Fill in the details.
    ❑
                                                     Debtor 1                                                      Debtor 2

                                                     Sources of income              Gross income from each         Sources of income           Gross Income from each
                                                     Describe below.                source                         Describe below.             source
                                                                                    (before deductions and                                     (before deductions and
                                                                                    exclusions)                                                exclusions)


    From January 1 of current year until the         Income from Pension                          $4,482.00       Social Security Income                    $9,855.00
    date you filed for bankruptcy:                   Social Security Income                      $10,242.00       Income from Pension                       $2,466.00




    For last calendar year:                          Income from Pension                          $5,976.00       Social Security Income                  $13,140.00
    (January 1 to December 31, 2018         )        Social Security Income                      $13,656.00       Income from Pension                       $3,288.00
                                     YYYY



    For the calendar year before that:               Income from Pension                          $5,976.00       Social Security Income                  $13,656.00
    (January 1 to December 31, 2017         )                                                                     Income from Pension                       $3,288.00
                                     YYYY




 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                          payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 56 of 78

Debtor 1            William                Randall                  Hill
Debtor 2            Debra                  Ann                      Hill                                                 Case number (if known)
                    First Name             Middle Name               Last Name

    ✔Yes.
    ❑            Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                 ✔No. Go to line 7.
                 ❑
                 ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                            payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                            this bankruptcy case.



  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.

  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.

 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                     Nature of the case                           Court or agency                                 Status of the case

                                                     Civil Suit
    Case title       Fairview Health Services
                     vs. William Hill
                                                                                                 Hennepin County District Court                  ❑Pending
                                                                                                                                                 ❑On appeal
                                                                                                 Court Name
    Case number
                                                                                                 6125 Shingle Creek Parkway 200
                                                                                                 Number       Street
                                                                                                                                                 ✔Concluded
                                                                                                                                                 ❑
                                                                                                 Minneapolis, MN 55430
                                                                                                 City                     State     ZIP Code


                                                     Civil Suit
    Case title       James Sylvester Rucker
                     vs. U-Haul Co. of Texas,
                                                                                                 Harris County 127th District Court              ❑Pending
                                                                                                                                                 ❑On appeal
                                                                                                 Court Name
                     RCTV, L.P. dba Express
                     Self Storage at BW8 and                                                     201 Caroline Street, 10th Floor
                                                                                                 Number       Street
                                                                                                                                                 ✔Concluded
                                                                                                                                                 ❑
                     William Randall Hill
                                                                                                 Houston, TX 77002
    Case number 2019-32982                                                                       City                     State     ZIP Code




  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                 page 3
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 57 of 78

Debtor 1            William               Randall                 Hill
Debtor 2            Debra                 Ann                     Hill                                            Case number (if known)
                    First Name            Middle Name             Last Name



  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.

  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.

 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ❑No
    ✔Yes. Fill in the details.
    ❑
     Describe the property you lost and         Describe any insurance coverage for the loss                    Date of your loss      Value of property lost
     how the loss occurred               Include the amount that insurance has paid. List pending
                                         insurance claims on line 33 of Schedule A/B: Property.
    Property and U-Haul Vehicle damaged Police report filed and it is unknown if insurance will cover loss.
    from theft.                                                                                                 3/8/2019                             $66,000.00




 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ❑No
    ✔Yes. Fill in the details.
    ❑




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 4
                               Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 58 of 78

Debtor 1            William            Randall                  Hill
Debtor 2            Debra              Ann                      Hill                                           Case number (if known)
                    First Name          Middle Name             Last Name

                                              Description and value of any property transferred              Date payment or        Amount of payment
     Credit Infonet Solution                                                                                 transfer was made
    Person Who Was Paid                       Credit Report
                                                                                                            9/16/2019                              $53.00
     4540 Honeywell Ct.
    Number      Street




     Dayton, OH 45424
    City                   State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You


                                              Description and value of any property transferred              Date payment or        Amount of payment
     Busby & Associates                                                                                      transfer was made
    Person Who Was Paid                       Attorney's Fees
                                                                                                            6/13/2019                           $1,528.00
     715 E Whitney St
    Number      Street




     Houston, TX 77022-3537
    City                   State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You


                                              Description and value of any property transferred              Date payment or        Amount of payment
     Allen Credit & Debt Counseling Agency                                                                   transfer was made
    Person Who Was Paid                       Credit Counseling Course
                                                                                                            7/1/2019                               $20.00
     P.O. Box 195
    Number      Street




    Wessington, SD 57381
    City                   State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 5
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 59 of 78

Debtor 1            William             Randall                 Hill
Debtor 2            Debra               Ann                     Hill                                              Case number (if known)
                    First Name          Middle Name             Last Name



  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.

 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 6
                               Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 60 of 78

Debtor 1             William                Randall                   Hill
Debtor 2             Debra                  Ann                       Hill                                                 Case number (if known)
                     First Name             Middle Name               Last Name
 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.

  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.

 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.

  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
  or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 7
                          Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 61 of 78

Debtor 1           William                Randall              Hill
Debtor 2           Debra                  Ann                  Hill                                              Case number (if known)
                   First Name              Middle Name          Last Name




Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




   ✘                     /s/ William Randall Hill                     ✘                     /s/ Debra Ann Hill
       Signature of William Randall Hill, Debtor 1                      Signature of Debra Ann Hill, Debtor 2


       Date 09/16/2019                                                    Date 09/16/2019




 Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

   ✔ No
   ❑
   ❑Yes
 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
                                                                                                     Attach the Bankruptcy Petition Preparer’s Notice,
   ❑Yes. Name of person                                                                              Declaration, and Signature (Official Form 119).
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 62 of 78

 Fill in this information to identify your case:

  Debtor 1                    William              Randall            Hill
                             First Name            Middle Name        Last Name

  Debtor 2                   Debra                 Ann                Hill
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Southern District of Texas

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



 Part 1: List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral               What do you intend to do with the property that secures a Did you claim the property as
                                                                             debt?                                                     exempt on Schedule C?




Official Form 108                                        Statement of Intention for Individuals Filing Under Chapter 7                                              page 1
                            Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 63 of 78

 Debtor 1             William               Randall               Hill
 Debtor 2             Debra                 Ann                   Hill                                            Case number (if known)
                      First Name            Middle Name            Last Name


 Part 2: List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                Will the lease be assumed?
    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:




 Part 3: Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



✘                     /s/ William Randall Hill                     ✘                        /s/ Debra Ann Hill
    Signature of Debtor 1                                                Signature of Debtor 2


    Date 09/16/2019                                                      Date 09/16/2019
            MM/ DD/ YYYY                                                       MM/ DD/ YYYY




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                              page 2
                       Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 64 of 78

B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                    Southern District of Texas

In re
Hill, William Randall                                                                                                   Case No.
Hill, Debra Ann                                                                                                         Chapter         7
Debtor(s)


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $1,528.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $1,528.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 $0.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         09/16/2019                                       /s/ Eric Southward
                         Date                                                  Signature of Attorney
                                                                                                                       Eric Southward
                                                                                                 Bar Number: SDTX 777564/IN 21834-49
                                                                                                                  Busby & Associates
                                                                                                                    715 E Whitney St
                                                                                                              Houston, TX 77022-3537
                                                                                                                Phone: (713) 974-8099

                                                                          Busby & Associates
                                                                             Name of law firm
                              Case 19-35217 Document 1 Filed in TXSB on 09/16/19
 Fill in this information to identify your case:
                                                                                    Page
                                                                             Check one       65asof
                                                                                       box only      78 in this form and in Form
                                                                                                 directed
                                                                                                                     122A-1Supp:
  Debtor 1                    William
                             First Name
                                                   Randall
                                                   Middle Name
                                                                        Hill
                                                                        Last Name
                                                                                                                     ✔1. There is no presumption of abuse.
                                                                                                                     ❑
  Debtor 2                   Debra                 Ann                  Hill                                         ❑2. The calculation to determine if a presumption of
  (Spouse, if filing)        First Name            Middle Name          Last Name                                       abuse applies will be made under Chapter 7 Means
                                                                                                                        Test Calculation (Official Form 122A-2).
  United States Bankruptcy Court for the:                        Southern District of Texas

  Case number
                                                                                                                     ❑3. The Means Test does not apply now because of
                                                                                                                         qualified military service but it could apply later.
  (if known)

                                                                                                                     ❑ Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1: Calculate Your Current Monthly Income

 1.   What is your marital and filing status? Check one only.
      ❑Not married. Fill out Column A, lines 2-11.
      ✔ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      ❑
      ❑ Married and your spouse is NOT filing with you. You and your spouse are:
         ❑Living in the same household and are not legally separated. Fill out both Column A and B, lines 2-11.
         ❑Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
               penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
               apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

  Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
  101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during the
  6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both spouses own
  the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                               Column A                 Column B
                                                                                                               Debtor 1                 Debtor 2 or
                                                                                                                                        non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all payroll
    deductions).                                                                                                            $0.00                         $0.00

 3. Alimony and maintenance payments. Do not include payments from a spouse if Column B is
    filled in.                                                                                                              $0.00                         $0.00

 4. All amounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from an unmarried partner,
    members of your household, your dependents, parents, and roommates. Include regular
    contributions from a spouse only if Column B is not filled in. Do not include payments you listed on
    line 3.                                                                                                                 $0.00                         $0.00

 5. Net income from operating a business, profession,
                                                                        Debtor 1           Debtor 2
    or farm
      Gross receipts (before all deductions)                                   $0.00           $0.00

      Ordinary and necessary operating expenses                     -          $0.00   -        $0.00

                                                                                                        Copy
                                                                               $0.00           $0.00
      Net monthly income from a business, profession, or farm                                           here
                                                                                                        →                   $0.00                         $0.00

 6. Net income from rental and other real property                      Debtor 1           Debtor 2
      Gross receipts (before all deductions)                                   $0.00           $0.00

      Ordinary and necessary operating expenses                     -          $0.00   -        $0.00

                                                                                                        Copy
                                                                               $0.00           $0.00
      Net monthly income from rental or other real property                                             here
                                                                                                        →                   $0.00                         $0.00

 7. Interest, dividends, and royalties                                                                                      $0.00                         $0.00

 Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                        page 1
Debtor 1                           Case
                             William                 19-35217
                                                         Randall Document
                                                                       Hill 1 Filed in TXSB on 09/16/19 Page 66 of 78
Debtor 2                     Debra                             Ann                                   Hill                                                 Case number (if known)
                            First Name                         Middle Name                               Last Name
                                                                                                                                         Column A                          Column B
                                                                                                                                         Debtor 1                          Debtor 2 or
                                                                                                                                                                           non-filing spouse
       8. Unemployment compensation                                                                                                                         $0.00                        $0.00
            Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here: ..................................................        ↓
           For you....................................................................................                   $1,138.00
           For your spouse......................................................................                         $1,095.00
       9. Pension or retirement income. Do not include any amount received that was a benefit                                                            $498.00                      $274.00
          under the Social Security Act.

      10. Income from all other sources not listed above. Specify the source and amount.
          Do not include any benefits received under the Social Security Act or payments received
          as a victim of a war crime, a crime against humanity, or international or domestic
          terrorism. If necessary, list other sources on a separate page and put the total below.




     Total amounts from separate pages, if any.                                                                                         +                                   +
                                                                                                                                                        $498.00             +         $274.00    =         $772.00
       11. Calculate your total current monthly income. Add lines 2 through 10 for each
           column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                                      Total current
                                                                                                                                                                                                     monthly income

 Part 2: Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

   12a. Copy your total current monthly income from line 11....................................................................................                         Copy line 11 here →              $772.00

             Multiply by 12 (the number of months in a year).                                                                                                                                        X 12
   12b. The result is your annual income for this part of the form.                                                                                                                    12b.            $9,264.00

13. Calculate the median family income that applies to you. Follow these steps:
    Fill in the state in which you live.                                                   Texas

    Fill in the number of people in your household.                                    2

    Fill in the median family income for your state and size of household....................................................................................................           13.           $65,429.00
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.
14. How do the lines compare?
        ✔Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
   14a. ❑
          Go to Part 3.
   14b. ❑Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2. Go to Part
         3 and fill out Form 122A–2.
 Part 3: Sign Below

       By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


       X /s/ William Randall Hill                                                                                          X /s/ Debra Ann Hill
             Signature of Debtor 1                                                                                             Signature of Debtor 2

            Date            09/16/2019                                                                                        Date          09/16/2019
                         MM/DD/YYYY                                                                                                    MM/DD/YYYY

       If you checked line 14a, do NOT fill out or file Form 122A–2.
       If you checked line 14b, fill out Form 122A–2 and file it with this form.


Official Form 122A-1                                                                            Chapter 7 Statement of Your Current Monthly Income                                                             page 2
                   Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 67 of 78

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           SOUTHERN DISTRICT OF TEXAS
                                                                 HOUSTON DIVISION

IN RE: Hill, William Randall                                                                 CASE NO
       Hill, Debra Ann
                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       09/16/2019              Signature                                    /s/ William Randall Hill
                                                                              William Randall Hill, Debtor


Date       09/16/2019              Signature                                     /s/ Debra Ann Hill
                                                                             Debra Ann Hill, Joint Debtor
Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 68 of 78


                        Ace Cash Express
                        1231 Greenway Drive Ste. 600
                        Irving, TX 75038




                        Ad Astra Recovery
                        7330 W 33rd Street N Ste 118
                        Wichita, KS 67205




                        AD Astra Recovery Services,
                        Inc.
                        8918 W 21 Street 200
                        Wichita, KS 67205



                        Advance America
                        3636 Old Spanish Trail C
                        Houston, TX 77021




                        AES/PHEAA
                        Attn: Bankruptcy
                        PO Box 2461
                        Harrisburg, PA 17105-2461



                        Affiliated Credit Services
                        P.O. Box 7739
                        Rochester, MN 55903




                        Alltran Health, Inc.
                        P.O. Box 519
                        Sauk Rapids, MN 56379




                        Alpha Recovery Corp
                        6912 S. Quentin Street 10
                        Englewood, CO 80112
Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 69 of 78


                        Arbor Village Townhomes
                        6298 Ludington Drive 3
                        Houston, TX 77035




                        AT&T Wireless
                        P.O. Box 64378
                        Saint Paul, MN 55164




                        Capital One
                        Attn: Bankruptcy
                        PO Box 30285
                        Salt Lake City, UT 84130-0285



                        Capital One Bank
                        P.O. Box 71083
                        Charlotte, NC 28272




                        Central Credit Services, LLC
                        9550 Regency Square Blvd 500
                        Jacksonville, FL 32225




                        City of Houston
                        1235 North Loop West Ste. 600
                        Houston, TX 77008




                        Comcast
                        11811 North Fwy 500
                        Houston, TX 77060




                        D.S. Erickson & Associates,
                        PLLC.
                        920 Second Avenue South 800
                        Minneapolis, MN 55402
Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 70 of 78


                        Direct TV
                        PO Box 5014
                        Carol Stream, IL 60197




                        Diversified Collection
                        900 S. Highway Dr. Ste. 210
                        Fenton, MO 63026




                        DNF Associates, LLC
                        2351 N. Forest Road 110
                        Getzville, NY 14068




                        Eastpoint Recovery Group,
                        Inc.
                        1807 Elmwood Ave 300
                        Buffalo, NY 14207



                        ERC
                        P.O. Box 1259 Dept 98696
                        Oaks, PA 19456




                        Express Self Storage, Inc.
                        3320 East Sam Houston Pkwy S
                        Pasadena, TX 77505




                        Fairview Health Services
                        P.O. Box 199
                        Minneapolis, MN 55440




                        Fairview Health Services
                        U of M Physicians
                        1825 Woodwinds Drive
                        Saint Paul, MN 55125
Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 71 of 78


                        Fairview Pharmacy Services
                        711 Kasota Avenue SE
                        Minneapolis, MN 55414




                        FedLoan Servicing
                        Attention: Bankruptcy
                        PO Box 69184
                        Harrisburg, PA 17106-9945



                        Financial Recovery Services,
                        Inc.
                        P.O. Box 385908
                        Minneapolis, MN 55438



                        First Nataional Bank/Legacy
                        Attn: Bankruptcy
                        PO Box 5097
                        Sioux Falls, SD 57117-5097



                        First PREMIER Bank
                        Attn: Bankruptcy
                        PO Box 5524
                        Sioux Falls, SD 57117-5524



                        Humana Insurance CO
                        P.O. Box 3024
                        Milwaukee, WI 53201




                        Hunter Warfield
                        4620 Woodland Corporate Blvd
                        Tampa, FL 33614




                        Hunter Warfield
                        4620 Woodland Corporate Blvd.
                        Tampa, FL 33614
Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 72 of 78


                        Ivy Funding Eight, LLC.
                        22 W. Bryan Street 208
                        Savannah, GA 31401




                        J.C. Christensen and
                        Associates, Inc.
                        P.O. Box 519
                        Sauk Rapids, MN 56379



                        James Slyvester Rucker
                        c/o The Stano Law Firm
                        19747 Highway 59 N 400
                        Humble, TX 77338



                        Javitch Block, LLC
                        1100 Superior Avenue, 19th Floor
                        Cleveland, OH 44114




                        Kay Jewelers
                        P.O. Box 1799
                        Akron, OH 44309




                        Law Office of Patenaude &
                        Felix, A.P.C.
                        4545 Murphy Canyon Road, 3rd Floor
                        San Diego, CA 92123



                        M Health
                        P.O. Box 860493
                        Minneapolis, MN 55486




                        MCM Midland Credit
                        Management, Inc.
                        P.O. Box 51319
                        Los Angeles, CA 90051
Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 73 of 78


                        Midland Funding
                        2365 Northside Dr Ste 300
                        San Diego, CA 92108




                        MRS BPO LLC
                        1930 Olney Avenue
                        Cherry Hill, NJ 08003




                        NCP Finance Limited
                        Partnership
                        205 Sugar Camp Circle
                        Dayton, OH 45409



                        Northstar Location Services,
                        LLC.
                        Attn: Financial Services Dept.
                        4285 Genesee Street
                        Buffalo, NY 14225


                        Penn Credit Corporation
                        916 S. 14th Street
                        Harrisburg, PA 17108




                        Portfolio Recovery
                        PO Box 41021
                        Norfolk, VA 23541




                        Portfolio Recovery
                        Associates, LLC
                        P.O. Box 12914
                        Norfolk, VA 23541



                        Professional Recovery
                        Consultants, Inc.
                        P.O. Box 603586
                        Charlotte, NC 28260
Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 74 of 78


                        Publishers Clearing House
                        25 McLeland Rd
                        Saint Cloud, MN 56303




                        RCTV, LP
                        c/o Beverly Cheek
                        16615 Sealark
                        Houston, TX 77062



                        Repwest Insurance Company
                        Subrogations Department
                        2721 North Central Avenue, 6th Floor
                        Phoenix, AZ 85004



                        Rushmore Service Center
                        P.O. Box 5507
                        Sioux Falls, SD 57117




                        Seventh Avenue
                        1112 7th Avenue
                        Monroe, WI 53566




                        Speedy Cash
                        Attn: Bankrutpcy
                        P.O. Box 780408
                        Wichita, KS 67278



                        Target
                        Target Card Services Mail Stop NCB-0461
                        Minneapolis, MN 55440




                        TXU/Texas Energy
                        Attn: Bankruptcy
                        PO Box 650393
                        Dallas, TX 75265-9627
Case 19-35217 Document 1 Filed in TXSB on 09/16/19 Page 75 of 78


                        U-Haul Co. of Texas
                        c/o CT Corp System
                        1999 Bryan Street 900
                        Dallas, TX 75201



                        University Anesthesia
                        Providers, LLC
                        P.O. Box 860213
                        Minneapolis, MN 55486



                        University of Minnesota
                        Physicians
                        Patient Payments
                        P.O. Box 860481
                        Minneapolis, MN 55486


                        USAA Federal Savings Bank
                        Attn: Bankruptcy 10750 McDermott
                        Freeway
                        San Antonio, TX 78288-9876
                          Case 19-35217 Document  1 ATES
                                           UNITED ST  Filed in TXSB on
                                                          BANKRUPTCY   09/16/19 Page 76 of 78
                                                                     COURT
                                                             SOUTHERN DISTRICT OF TEXAS
                                                                 HOUSTON DIVISION

IN RE:   Hill, William Randall                                                          CASE NO
         Hill, Debra Ann
                                                                                        CHAPTER      Chapter 7

                                              SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                        Scheme Selected: Federal
                                                             Gross                    Total                      Total Amount    Total Amount
 No.     Category                                    Property Value           Encumbrances        Total Equity         Exempt     Non-Exempt
 1.      Real Estate                                           $0.00                  $0.00             $0.00           $0.00           $0.00
 3.       Motor vehicle                                        $0.00                  $0.00             $0.00           $0.00           $0.00
 4.      Watercraft, trailers, motors                          $0.00                  $0.00             $0.00           $0.00           $0.00
         homes, and accessories
 6.      Household goods and                                $700.00                   $0.00           $700.00         $625.00          $75.00
         furnishings
 7.      Electronics                                        $285.00                   $0.00           $285.00         $285.00           $0.00
 8.      Collectibles of value                              $300.00                   $0.00           $300.00         $300.00           $0.00
 9.      Equipment for sports and hobbies                      $0.00                  $0.00             $0.00           $0.00           $0.00
 10.     Firearms                                              $0.00                  $0.00             $0.00           $0.00           $0.00
 11.     Clothes                                           $1,585.00                  $0.00         $1,585.00        $1,585.00          $0.00
 12.     Jewelry                                              $50.00                  $0.00            $50.00          $50.00           $0.00
 13.     Nonfarm animals                                       $0.00                  $0.00             $0.00           $0.00           $0.00
 14.     Other                                                 $0.00                  $0.00             $0.00           $0.00           $0.00
 16.     Cash                                                  $0.00                  $0.00             $0.00           $0.00           $0.00
 17.     Deposits of money                                     $0.00                  $0.00             $0.00           $0.00           $0.00
 18.     Bonds, mutual funds, or publicly                      $0.00                  $0.00             $0.00           $0.00           $0.00
         traded stocks
 19.     Business Interests, LLC's,                            $0.00                  $0.00             $0.00           $0.00           $0.00
         Partnerships, Joint Ventures and
         Nonpublicly traded stock
 20.     Bonds and other financial                             $0.00                  $0.00             $0.00           $0.00           $0.00
         instruments
 21.     Retirement or pension accounts                     $523.00                   $0.00           $523.00         $523.00           $0.00
 22.     Security deposits and                                 $0.00                  $0.00             $0.00           $0.00           $0.00
         prepayments
 23.     Annuities                                             $0.00                  $0.00             $0.00           $0.00           $0.00
 24.     Interest in a qualified education                     $0.00                  $0.00             $0.00           $0.00           $0.00
         fund, such as an education IRA
 25.     Trusts, equitable or future                           $0.00                  $0.00             $0.00           $0.00           $0.00
         interests in property
 26.     Copyrights, trademarks, websites                      $0.00                  $0.00             $0.00           $0.00           $0.00
         and other intellectual property
 27.     Licenses, Franchises, and other                       $0.00                  $0.00             $0.00           $0.00           $0.00
         general intangibles
 28.     Tax refunds                                           $0.00                  $0.00             $0.00           $0.00           $0.00
 29.     Family support                                        $0.00                  $0.00             $0.00           $0.00           $0.00
 30.     Other amounts owed to the debtor                  $1,685.50                  $0.00         $1,685.50        $1,685.50          $0.00
 31.     Insurance policies                                    $0.00                  $0.00             $0.00           $0.00           $0.00
 32.     Interest in property from                             $0.00                  $0.00             $0.00           $0.00           $0.00
         deceased
 33.     Claims against third parties                          $0.00                  $0.00             $0.00           $0.00           $0.00
                          Case 19-35217 Document  1 ATES
                                           UNITED ST  Filed in TXSB on
                                                          BANKRUPTCY   09/16/19 Page 77 of 78
                                                                     COURT
                                                             SOUTHERN DISTRICT OF TEXAS
                                                                 HOUSTON DIVISION

IN RE:   Hill, William Randall                                                             CASE NO
         Hill, Debra Ann
                                                                                           CHAPTER      Chapter7

                                              SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                        Continuation Sheet #1


Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                           Scheme Selected: Federal
                                                             Gross                    Total                         Total Amount    Total Amount
 No.      Category                                   Property Value           Encumbrances           Total Equity         Exempt     Non-Exempt
 34.     All other claims, includes                            $0.00                     $0.00             $0.00           $0.00           $0.00
         contigent/unliquidated claims,
         counter claims, and creditor set
         offs
 35.     Other financial asset                                 $0.00                     $0.00             $0.00           $0.00           $0.00
 38.     Accounts receivable                                   $0.00                     $0.00             $0.00           $0.00           $0.00
 39.     Office equipment, furnishings,                        $0.00                     $0.00             $0.00           $0.00           $0.00
         and supplies
 40.     Machinery, fixtures and                               $0.00                     $0.00             $0.00           $0.00           $0.00
         equipment
 41.     Inventory                                             $0.00                     $0.00             $0.00           $0.00           $0.00
 42.     Interests in partnerships or joint                    $0.00                     $0.00             $0.00           $0.00           $0.00
         ventures
 43.     Customer lists                                        $0.00                     $0.00             $0.00           $0.00           $0.00
 44.     Other businessrelated property                        $0.00                     $0.00             $0.00           $0.00           $0.00


 47.     Farm animals                                          $0.00                     $0.00             $0.00           $0.00           $0.00
 48.     Crops                                                 $0.00                     $0.00             $0.00           $0.00           $0.00
 49.     Equipment                                             $0.00                     $0.00             $0.00           $0.00           $0.00
 50.     Supplies                                              $0.00                     $0.00             $0.00           $0.00           $0.00
 51.     Other farm or fishing related                         $0.00                     $0.00             $0.00           $0.00           $0.00
         property
 53.     Other Assets                                          $0.00                     $0.00             $0.00           $0.00           $0.00

                 TOTALS:                                   $5,128.50                     $0.00          $5,128.50       $5,053.50         $75.00
                         Case 19-35217 Document  1 ATES
                                          UNITED ST  Filed in TXSB on
                                                         BANKRUPTCY   09/16/19 Page 78 of 78
                                                                    COURT
                                                               SOUTHERN DISTRICT OF TEXAS
                                                                   HOUSTON DIVISION

IN RE:    Hill, William Randall                                                             CASE NO
          Hill, Debra Ann
                                                                                            CHAPTER          Chapter7

                                               SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                                         Continuation Sheet #2


Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes of this analysis. The
below listed items are to be returned to the lienholder
 Property Description                                                                                   Market Value                 Lien                     Equity
  Real Property
 (None)
  Personal Property
 (None)
                               TOTALS:                                                                         $0.00                 $0.00                      $0.00


Non-exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

 Property Description                                                    Market Value            Lien             Equity                      Non-Exempt Amount
  Real Property
 (None)
  Personal Property
 (None)
                         TOTALS:                                             $5,128.50         $0.00           $5,128.50                                      $75.00



                                                                  Summary
                  A. Gross Property Value (not including surrendered property)                                         $5,128.50
                  B. Gross Property Value of Surrendered Property                                                           $0.00
                  C. Total Gross Property Value (A+B)                                                                  $5,128.50
                  D. Gross Amount of Encumbrances (not including surrendered property)                                      $0.00
                  E. Gross Amount of Encumbrances on Surrendered Property                                                   $0.00
                  F. Total Gross Encumbrances (D+E)                                                                         $0.00
                  G. Total Equity (not including surrendered property) / (A-D)                                         $5,128.50
                  H. Total Equity in surrendered items (B-E)                                                                $0.00
                  I. Total Equity (C-F)                                                                                $5,128.50
                  J. Total Exemptions Claimed (Wild Card Used: $0.00, Available: $27,800.00)                           $5,053.50
                  K. Total Non-Exempt Property Remaining (G-J)                                                             $75.00
